UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2013 Date of reporting period: March 31, 2013 Item 1. Reports to Stockholders. Poplar Forest Partners Fund A Series of Advisors Series Trust www.poplarforestfunds.com Semi-Annual Report March 31, 2013 POPLAR FOREST PARTNERS FUND To my partners, I’m pleased to report that patience and adherence to our investment process has been rewarded with solid investment results for the last six months.Despite political alarmism, the economy and the stock market continue to improve amidst warning cries about “sequestration” and the “fiscal cliff” that preceded it.Payroll tax rates increased on January 1st, the sequestration officially kicked in on March 1st, yet the economy continued to grow.A financial crisis in Cyprus and political challenges in Italy have put Europe back in the spotlight, yet the stock market continued to climb and the S&P 500® Index (along with many other indices) finished the quarter at a new all-time high. Average Annual Total Returns as of March 31, 2013 Since Inception 6 Months 1 Year 3 Years (12/31/09) Poplar Forest Partners Fund Class A Shares; with load +16.20% +12.89% +8.62% +11.21% Class A Shares; without load +22.31% +18.84% +10.49% +12.99% Institutional Class Shares +22.47% +19.17% +10.78% +13.27% S&P 500® Index +10.19% +13.96% +12.67% +13.48% Expense Ratio Class A Shares: 1.58% Gross; 1.25% Net of fee waiver Expense Ratio Institutional Class Shares: 1.33% Gross; 1.00% Net of fee waiver Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 877-522-8860.Performance for Class A Shares with load reflects a maximum 5.00% sales charge.Class A Shares without load does not take into account any sales charges which would reduce performance.Expense Ratio Net of fee waiver reflects contractual fee waiver in effect through at least 1/27/2014. Over the last six months, the Fund benefitted from increasing investor confidence in the economy.Stocks, as measured by the S&P 500® Index, were up an impressive 10% over the six month period ended March 31, 2013.Our exposure to financial service stocks contributed positively to our results as did our more economically-sensitive investments.During the period, the investments that contributed to our results were Bank of America Corp., Citigroup, Inc., Lincoln National Corp., Sealed Air Corp. and Robert Half International, Inc.Only three stocks produced a negative return in the period: Microsoft Corp., Warner Chilcott PLC and Carnival Corp.IBM and Abbott Labs generated positive returns during the period, but they were the “least helpful” in generating our gains in the period. The beginning of baseball season is one of my favorite times of the year.There is something magical about spring training; at this point in the season, every team still has a chance to win the World Series.While there are many reasons I love baseball, 2 POPLAR FOREST PARTNERS FUND part of the draw is math – does any sport generate as many statistics as baseball?I’m also drawn to a sport with 162 games; making the playoffs depends on playing good fundamental ball every day.Winning just 55% of the year’s games usually results in a team making the playoffs.Winning 100 games (62%) almost assures a team of having the best record in baseball in a given year.There are many parallels between baseball and investing and if we can “win” 60% of our “games,” we’ll be among the elite teams in investing. One of my favorite investment books happens to be a baseball story.In Moneyball, Michael Lewis shares Manager Billy Beane’s unconventional approach to building the Oakland A’s baseball team.He focused on 1) winning by not losing and 2) picking players based on how they played, not on how they looked.He brought a value investor’s discipline to a notoriously superficial player evaluation process.Baseball analyst Bill James summed it up: “If you care to think about it at all you have to realize, as soon as you acquire a taste for independent thought, that a great portion of the sport’s traditional knowledge is ridiculous hokum.”Billy Beane relied on the principles expressed by Bill James in the same way I use concepts espoused by Ben Graham, Warren Buffett and Phil Fisher. Billy Beane and his team of analysts focused on overlooked players with a history of getting on base (and thereby avoiding making an out).Their work suggested that a high on-base percentage was the best predictor of winning games.Interestingly, on-base percentage is a statistic that doesn’t even appear in baseball box scores despite its value.Players’ batting averages, stolen base and home run totals are easy to find, but on-base percentages take a little more digging.The A’s compared players’ salaries (their price) to their assessment of those players’ ability to enhance the team’s results.This approach is quite similar to our comparison of a stock’s price to our assessment of the underlying company’s normalized free cash flow. One story in Moneyball rings particularly true to me.The Red Sox had given up on catcher Scott Hatteberg due to an arm injury that appeared to greatly minimize his value as a catcher.Where the Sox saw a washed up catcher, the A’s saw an attractive on-base percentage.The A’s acquired Hatteberg at a very low price and moved him to first base where he proved to be a highly valuable addition to the team.As Assistant General Manager Paul DePodesta put it: “I get excited about a guy when he has something about him that causes everyone else to overlook him and I know that is something that just doesn’t matter.”If you substitute “company” for “guy” in the preceding sentence, you have a very good description of the Poplar Forest approach to picking stocks. Like Billy Beane’s A’s, we try to win by avoiding losses; we do this by focusing on high quality companies.And while the A’s focused on on-base percentage, we focus on normalized free cash flow.We love out of favor, under-appreciated companies that have been shunned by investors – we love the corporate equivalent of Scott Hatteberg.In assembling our team (portfolio), we generally: 3 POPLAR FOREST PARTNERS FUND invest in a focused portfolio of, what we believe to be, high quality companies which include •established large and mid-sized companies, •that have historically generated free cash flow and therefore, •have strong balance sheets, and •a history of paying dividends, when their future prospects are under-appreciated by investors because •current results are disappointing, or •the company is believed to be slow growing, or •the business is unfashionable. Picking Players for Our Team – Does Stock Selection Matter? While I believe a contrarian, price-sensitive investment program can deliver superior long-term results, there are periods when those decisions look misplaced.Billy Beane’s unconventional approach to building a baseball team produced great results relative to the money invested in his players, but the A’s didn’t always make the playoffs.Sometimes the World Series champion is the team which worries less about player value and is willing to have the highest payroll in the belief that paying up produces the best results.While there are many ways to build a baseball team, there are even more ways to build an investment portfolio.Just as no team makes the World Series every year, no investment process can beat the market every year.That said, we believe that a consistent application of our investment discipline should produce very satisfactory results in the long run. For the last five or six years, careful stock selection has often been overwhelmed by exogenous “macro” factors like the bursting of the housing bubble and the ensuing financial crises at home and abroad.Individual company fundamentals mattered far less than monetary policy, banking regulation and perceived economic growth in China.We’ve lived in a “macro” world where making industry “bets” outweighed old fashioned “stock picking.”While we have opinions on the macro questions of the day, those opinions rarely drive our investment decisions.While we monitor the macro environment, we focus on building our portfolio from the bottom up, one company at a time. In contrast to past periods where industry exposure was a major determinant of relative investment results, there are signs that “stock picking” may be growing in importance.For example, in the last three months, our five best stocks were in five different sectors and our five worst stocks were also from five different industries. Fiscal and Monetary Stimulus – Steroids for the Economy I started this letter with talk of pitchers and catchers reporting for spring training.That wasn’t the only news for baseball fans this quarter.In January, the results of annual balloting for new inductees to the Hall of Fame were announced.This was a notable year as it was only the eighth time in 57 years, and the first year since 1996, 4 POPLAR FOREST PARTNERS FUND when no one was elected to the Hall.This is all the more interesting when one considers that Roger Clemens and Barry Bonds were both eligible for election for the first time.From a statistical perspective, Clemens and Bonds both generated results that would normally have earned a first ballot election to the Hall of Fame. Statistical results may make interesting reading, but there is often more to a story than numbers alone.In the case of Clemens and Bonds (as well as Mark McGuire and Sammy Sosa), allegations of steroid use called into question the veracity of their accomplishments.I’m hopeful that the punishment meted out in baseball and in other sports will reduce the use of steroids and other performance enhancing drugs, but the desire to win leads too many to break the rules too often.That said, steroids aren’t inherently bad. There are two classes of steroids: corticosteroids and anabolic (or androgenic) steroids.Corticosteroids are used to reduce inflammation; in contrast, anabolic steroids are used to build muscle and repair tissue.And even though anabolic steroids have been associated with cheating in sports, they do have multiple legitimate medical uses.As I said, steroids aren’t inherently bad; however, their misuse can be a real problem. In the same way appropriate steroid use can help cure a sick patient, fiscal and monetary stimulus can help cure a sick economy.During the Great Recession the U.S. economy was sicker than it had been in two generations and our economic doctors prescribed record amounts of economic steroids to help cure our ailments.The medicine appears to be working.The question now is how quickly can the dosage of economic steroids be reduced? The fear is that cutting back too quickly on stimulus will throw the economy back into recession.However, waiting too long raises the risk of inflation and/or asset price bubbles.Monetary stimulus helped in the recovery from the bursting of the tech bubble, but stimulus wasn’t removed quickly enough and the result was the housing bubble. If stimulus is removed too quickly, we could get a recession; if the Fed waits too long, we could have other problems.As in the case of steroids, when does proper use become misuse? We are watching for variables to help answer our questions about the use of fiscal and monetary stimulus: the Federal budget deficit (a measure of fiscal stimulus), 10-year U.S. Treasury bond yields (a measure of monetary stimulus), Real U.S. Treasury Yields (a measure of implied inflation) and the unemployment rate (the Federal Reserve’s preferred measure of economic strength).These variables suggest mixed economic progress in recent months. While the Federal Reserve has acknowledged the need to reduce monetary stimulus in the future, they do not want to do this at the same time that fiscal stimulus is being removed (lower Federal budget deficits).I worry a little that interest rates aren’t higher as this suggests to me a less robust economy.Many industrial metals, like copper, are also showing signs of weakness and this is something that we will 5 POPLAR FOREST PARTNERS FUND monitor.All in all, improving employment, recovery in the housing market and other positives outweigh my worries for now – I think the U.S. economy is slowly healing – but we are watching for signs of trouble. Outlook I remain optimistic about the long-term opportunity we are presented with today, but I believe we will continue the pattern of one step back for every two steps forward.I would not be surprised to see a 5-10% correction in stock prices sometime this year, but since our bottom up investment process has continued to identify attractive investment opportunities, our cash position remains modest.During the quarter, we traded away three companies (Fortune Brands Home & Security, State Street and Time Warner Cable) and added two.We are currently invested in 29 companies that collectively trade at a more than 20% discount to the broad market’s price to earnings (P/E) ratio. While stock prices have increased impressively from the lows of four years ago, we continue to view stocks as being attractive relative to other investment alternatives.Investors seem far from enthusiastic about stocks with many anticipating a correction.We may have disruptions along the way (a 5-10% decline wouldn’t surprise us), but we remain optimistic about the outlook and expect to continue moving higher over time.That said, we are unlikely to continue to enjoy gains on par with the last six months. We have patience, a disciplined investment process and, we are not afraid to make investments that are contrary to the collective thinking of the crowd.To paraphrase Oakland A’s Assistant General Manager Paul DePodesta, we continue to be excited about companies that worry other investors when we believe that worry is something that just doesn’t matter in the long run.We will continue to look for opportunities to add the corporate equivalent of Scott Hatteberg to our lineup and we will trade away players when their values appear to be more broadly recognized by the market. Since my last letter, we’ve had a number of new client partners join us.To all of our new client partners, I say: “Welcome aboard!”And, as always, I want to thank each of you for the trust you’ve placed in us. J. Dale Harvey April 18, 2013 Must be preceded or accompanied by a current prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in medium-sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund 6 POPLAR FOREST PARTNERS FUND invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Fund holdings and sector allocations are subject to change at any time, and should not be considered a recommendation to buy or sell any security.For a complete list of holdings, please refer to the Schedule of Investments in this report. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. It is not possible to invest directly in an index. The Price to Earnings (P/E) Ratio reflects the multiple of earnings at which a stock sells. Free cash flow is revenue less operating expenses including interest expenses and maintenance capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. Poplar Forest Capital LLC is the adviser to the Poplar Forest Partners Fund which is distributed by Quasar Distributors, LLC. 7 POPLAR FOREST PARTNERS FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. 8 POPLAR FOREST PARTNERS FUND EXPENSE EXAMPLE at March 31, 2013 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Poplar Forest Partners Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/12 – 3/31/13). Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% and 1.00% per the operating expenses limitation agreement for the Poplar Forest Partners Fund – Class A shares and the Poplar Forest Partners Fund – Institutional Class shares, respectively.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 9 POPLAR FOREST PARTNERS FUND EXPENSE EXAMPLE at March 31, 2013 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 10/1/12 3/31/13 10/1/12 – 3/31/13* Class A Shares Actual Hypothetical (5% return before expenses) Institutional Class Shares Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. The annualized expense ratios of the Poplar Forest Partners Fund – Class A shares and the Poplar Forest Partners Fund – Institutional Class shares are 1.25% and 1.00%, respectively. 10 POPLAR FOREST PARTNERS FUND SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited) Shares COMMON STOCKS – 97.1% Value Administrative and Support Services – 3.9% Robert Half International, Inc. $ Chemical Manufacturing – 7.1% Avon Products, Inc. Eli Lilly & Co. Warner Chilcott PLC – Class A (a) Computer and Electronic Product Manufacturing – 14.6% Hewlett-Packard Co. International Business Machines Corp. TE Connectivity (a) Xerox Corp. Credit Intermediation and Related Activities – 12.2% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. Electrical Equipment, Appliance, and Component – 2.6% Whirlpool Corp. Insurance Carriers and Related Activities – 16.7% Aetna Inc. Allstate Corp. American International Group, Inc. (b) Lincoln National Corp. Machinery Manufacturing – 5.4% Baker Hughes, Inc. General Electric Co. Miscellaneous Manufacturing – 4.0% Baxter International Inc. Miscellaneous Store Retailers – 3.9% Staples, Inc. The accompanying notes are an integral part of these financial statements. 11 POPLAR FOREST PARTNERS FUND SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited), Continued Shares Value Oil and Gas Extraction – 2.0% WPX Energy, Inc. (b) $ Paper Manufacturing – 3.6% Sealed Air Corp. Printing and Related Support Activities – 5.2% Avery Dennison Corp. R. R. Donnelley & Sons Co. Professional, Scientific, and Technical Services – 3.6% Omnicom Group Inc. Publishing Industries – 10.1% Electronic Arts Inc. (b) McGraw-Hill Companies, Inc. Microsoft Corp. Water Transportation – 2.2% Carnival Corp. TOTAL COMMON STOCKS (Cost $181,077,511) SHORT-TERM INVESTMENTS – 2.8% Fidelity Institutional Money Market Portfolio – Select Class, 0.10% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $6,494,143) Total Investments in Securities (Cost $187,571,654) – 99.9% Other Assets in Excess of Liabilities – 0.1% NET ASSETS – 100.0% $ (a) U.S. traded security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield at March 31, 2013. The accompanying notes are an integral part of these financial statements. 12 POPLAR FOREST PARTNERS FUND STATEMENT OF ASSETS AND LIABILITIES at March 31, 2013 (Unaudited) ASSETS Investments in securities, at value (identified cost $187,571,654) $ Cash 4 Receivables Fund shares issued Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Due to Adviser 12b-1 fees Custody fees Administration fees Transfer agent fees and expenses Audit fees Fund accounting fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Institutional Class Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment income Accumulated net realized gain from investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 13 POPLAR FOREST PARTNERS FUND STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2013 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Administration fees (Note 4) 12b-1 fees – Class A shares (Note 5) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Custody fees (Note 4 and Note 7) Audit fees Printing and mailing expense Trustees fees Legal fees Chief Compliance Officer fee (Note 4) Insurance expense Interest expense (Note 7) 5 Miscellaneous Total expenses Less: Advisory fees waived by Adviser (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 14 POPLAR FOREST PARTNERS FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year March 31, 2013 Ended (Unaudited) September 30, 2012 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation/ (depreciation) on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) Institutional Class Shares ) ) From net realized gain on investments Class A Shares ) ) Institutional Class Shares ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Accumulated net investment income $ $ The accompanying notes are an integral part of these financial statements. 15 POPLAR FOREST PARTNERS FUND STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: Class A Shares Six Months Ended Year March 31, 2013 Ended (Unaudited) September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ Institutional Class Shares Six Months Ended Year March 31, 2013 Ended (Unaudited) September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 16 POPLAR FOREST PARTNERS FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class A Shares Six Months December 31, Ended 2009* March 31, Year Ended through September 30, September 30, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) ) — From net realized gain on investments ) )# ) — Total distributions ) ) ) — Net asset value, end of period $ Total return %+ % -6.44 % %+ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fee waiver %++ % % %++ After fee waiver %++ % % %++ Ratio of net investment income/ (loss) to average net assets: Before fee waiver %++ % % %)++ After fee waiver %++ % % %++ Portfolio turnover rate %+ % % %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. # Less than $0.01. The accompanying notes are an integral part of these financial statements. 17 POPLAR FOREST PARTNERS FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Institutional Class Shares Six Months December 31, Ended 2009* March 31, Year Ended through September 30, September 30, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) ) — From net realized gain on investments ) )# ) — Total distributions ) ) ) — Net asset value, end of period $ Total return %+ % -6.18 % %+ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fee waiver %++ % % %++ After fee waiver %++ % % %++ Ratio of net investment income to average net assets: Before fee waiver %++ % % %++ After fee waiver %++ % % %++ Portfolio turnover rate %+ % % %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. # Less than $0.01. The accompanying notes are an integral part of these financial statements. 18 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at March 31, 2013 (Unaudited) NOTE 1 – ORGANIZATION The Poplar Forest Partners Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek long-term growth of capital.The Fund currently offers Class A shares and Institutional Class shares.Class A shares are subject to a maximum front-end sales load of 5.00%, which decreases depending on the amount invested.The Fund’s Class A shares and Institutional Class shares commenced operations on December 31, 2009. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax years of 2010-2012, or expected to be taken in the Fund’s 2013 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are calculated on the basis of specific cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund based upon their relative net 19 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at March 31, 2013 (Unaudited), Continued assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of March 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. 20 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at March 31, 2013 (Unaudited), Continued These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Fund’s investments are carried at fair value. Equity securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price doesn’t represent fair value, are valued following procedures approved by the Board of Trustees (“Board”).These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. Short-Term Securities:Short-term securities having a maturity of 60 days orless are valued at amortized cost, which approximates market value.To the extent the inputs 21 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at March 31, 2013 (Unaudited), Continued are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of March 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks Administrative Support and Waste Management $ $
